 


109 HR 1300 IH: Civic Participation and Rehabilitation Act of 2005
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1300 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Conyers (for himself, Mr. Brady of Pennsylvania, Mrs. Christensen, Mr. Clyburn, Mr. Fattah, Mr. Frank of Massachusetts, Mr. Hastings of Florida, Mr. Jackson of Illinois, Mr. Lewis of Georgia, Ms. Kilpatrick of Michigan, Ms. Lee, Mr. Meek of Florida, Mr. Meeks of New York, Ms. Millender-McDonald, Mr. Moran of Virginia, Ms. Norton, Mr. Owens, Mr. Rangel, Mr. Rush, Ms. Schakowsky, Mr. Towns, Ms. Waters, Mr. Watt, and Mr. Wynn) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To ensure the Federal voting rights of persons who have been released from incarceration. 
 

1.Short titleThis Act may be cited as the Civic Participation and Rehabilitation Act of 2005. 
2.Findings The Congress makes the following findings:
(1)The right to vote is the most basic constitutive act of citizenship and regaining the right to vote reintegrates offenders into free society. The right to vote may not be abridged or denied by the United States or by any State on account of race, color, gender or previous condition of servitude. Basic constitutional principles of fairness and equal protection require an equal opportunity for Americans to vote in Federal elections. Congress has ultimate supervisory power over Federal elections, an authority which has repeatedly been upheld by the Supreme Court.
(2)Congress finds three areas where discrepancies in State laws regarding felony convictions lead to unfairness in Federal elections: (A) there is no uniform standard for voting in Federal elections which leads to an unfair disparity and unequal participation in Federal elections based solely on where a person lives; (B) laws governing the restoration of voting rights after a felony conviction are unequal throughout the country and persons in some States can easily regain their voting rights while in other States persons effectively lose their right to vote permanently; and (C) State disenfranchisement laws disproportionately impact ethnic minorities.
(3)Although State law determines the qualifications for voting, Congress must ensure that those laws are in accordance with the Constitution. Current laws vary throughout the country resulting in discrepancies regarding which citizens may vote in Federal elections.
(4)An estimated 4,700,000 Americans, or one in 44 adults, currently cannot vote as a result of a felony conviction. Women represent 676,730 of this total. Disenfranchisement results from varying State laws that restrict voting while under some form of criminal justice supervision or after the completion of a felony sentence in some States. Two States do not disenfranchise felons at all (Maine and Vermont). Forty-eight States and the District of Columbia have disenfranchisement laws that deprive convicted offenders of the right to vote while they are in prison. In thirty-five States, convicted offenders may not vote while they are on parole and in thirty-one States probationers may not vote. Six States disenfranchise ex-offenders who have fully served their sentences, regardless of the nature or seriousness of the offense. 1,700,000 of the 4,700,000 disqualified voters are not in prison, but are on probation, parole or are ex-offenders.
(5)In those States that disenfranchise ex-offenders, the right to vote can be regained in theory, but in practice this possibility is often illusory. In fourteen States, a pardon or order from the Governor or a parole or pardon board is required. Offenders convicted of a Federal offense often have additional barriers to regaining voting rights. In some States, Federal offenders cannot use the State procedure for restoring their civil rights. The only method provided by Federal law for restoring voting rights to ex-offenders is a Presidential pardon. Few persons who seek to have their right to vote restored have the financial and political resources needed to succeed.
(6)Thirteen percent of the African American adult male population, or 1,400,000 African American men, are disenfranchised. Given current rates of incarceration, three in ten of the next generation of black men will be disenfranchised at some point during their lifetime. Hispanic citizens are also disproportionately disenfranchised since they are disproportionately represented in the criminal justice system.
(7)These discrepancies should be addressed by Congress. Basic concepts of fundamental fairness and equal protection require an equal opportunity for Americans to vote in Federal elections. This Act will restore fairness in the Federal election process and promote reintegration of former offenders into a life as law abiding citizens of the United States.
3.Rights of citizens The right of an individual who is a citizen of the United States to vote in any election for Federal office shall not be denied or abridged because that individual has been convicted of a criminal offense unless such individual is serving a felony sentence in a correctional institution or facility at the time of the election.
4.Enforcement
(a)Attorney generalThe Attorney General may, in a civil action, obtain such declaratory or injunctive relief as is necessary to remedy a violation of this Act.
(b)Private right of action
(1)A person who is aggrieved by a violation of this Act may provide written notice of the violation to the chief election official of the State involved.
(2)Except as provided in paragraph (3), if the violation is not corrected within 90 days after receipt of a notice under paragraph (1), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action obtain declaratory or injunctive relief with respect to the violation.
(3)If the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State under paragraph (1) before bringing a civil action to obtain declaratory or injunctive relief with respect to the violation.
5.Definitions For purposes of this Act—
(1)the term correctional institution or facility means any prison, penitentiary, jail, or other institution or facility for the confinement of individuals convicted of criminal offenses, whether publicly or privately operated, except that such term does not include any residential community treatment center (or similar public or private facility);
(2)the term election means—
(A)a general, special, primary, or runoff election;
(B)a convention or caucus of a political party held to nominate a candidate;
(C)a primary election held for the selection of delegates to a national nominating convention of a political party; or
(D)a primary election held for the expression of a preference for the nomination of persons for election to the office of President; and
(3)the term Federal office means the office of President or Vice President of the United States, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress of the United States.
6.Relation to other laws
(a)Nothing in this Act shall be construed to prohibit the States enacting any State law which affords the right to vote in any election for Federal office on terms less restrictive than those established by this Act.
(b)The rights and remedies established by this Act are in addition to all other rights and remedies provided by law, and neither rights and remedies established by this Act shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) or the National Voter Registration Act (42 U.S.C. 1973–gg).
7.Federal prison funds No State, unit of local government, or other person may receive or use, to construct or otherwise improve a prison, jail, or other place of incarceration, any Federal grant amounts unless that person has in effect a program under which each individual incarcerated in that person’s jurisdiction who is a citizen of the United States is notified, upon release from such incarceration, of that individual’s rights under section 3. 
 
